Citation Nr: 9902778	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-18 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred in connection with the veterans unauthorized 
private hospitalization on August 18, 1995.

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active military service from May 1981 to 
December 1987.

Service connection is in effect for glomerulosclerosis 
requiring dialysis, evaluated as 100 percent disabling; 
chronic low back strain, evaluated as 10 percent disabling; 
otitis media, evaluated as 10 percent disabling; allergic 
rhinitis-sinusitis, evaluated as 10 percent disabling; and 
hypertension, evaluated as 10 percent disabling.

This appeal initially was brought to the Board of Veterans 
Appeals (Board) from actions by the Department of Veterans 
Affairs (VA) Medical Center in Fresno, California.  The VARO 
with jurisdiction is Oakland.

The case was denied by the Board in a decision in January 
1998.

The veteran appealed the case to the United States Court of 
Veterans Appeals (the Court).  On Joint Motion, the Court 
vacated the Board's 1998 decision and remanded the case 
pursuant to 38 U.S.C.A. § 7252(a).  [redacted].


FINDINGS OF FACT

1.  Service connection is in effect, in pertinent part, for 
glomerulosclerosis requiring dialysis, evaluated 100 percent 
disabling, and hypertension, evaluated as 10 percent 
disabling.

2.  The veteran has virtually no renal function, and since 
January 1994, he has been undergoing a VA contract program of 
home dialysis four times a day for which he uses an 
indwelling peritoneal catheter; his clinical course has 
nonetheless been somewhat unstable and he remains on the list 
for a kidney transplant.

3.  The veteran was hospitalized at St. Agnes Medical Center 
on August 18, 1995, for an operative procedure to correct a 
catheter problem which had denigrated the efficacy of the 
dialysis and was permitting catheter-transmitted fluids to 
leak into the peritoneal cavity; this admission was credibly 
determined by several treating physicians to be an emergency.

4.  Evidence and medical opinion establishes a reasonable 
probability that the August 18, 1995 emergency outpatient 
surgical care by and on referral by the veteran's longtime 
treating physicians, was for an immediately life-threatening 
situation and under peculiar circumstances for which 
comparable and adequate VA care has not been demonstrated to 
have been reasonably and feasibly available.  


CONCLUSION OF LAW

The criteria for reimbursement of or payment for the cost of 
unauthorized medical treatment at the St. Agnes Medical 
Center on August 18, 1995, have been met.  38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran has long had hypertension after developing renal 
difficulties in the mid-1980's, since the early 1990's, has 
developed increasing kidney problems secondary to focal 
segmental glomerulosclerosis with gradual and dramatic loss 
of renal function.  

The service-connected renal disability requiring dialysis is 
and since January 1994 has been rated as 100 percent 
disabling; he also has other associated service-connected 
problems including the associated hypertension.



Statements by one specialist, P.P.R., M.D., in 1993 were to 
the effect that the veteran had had rapidly progressive renal 
failure and had decided to undergo Continuous Ambulatory 
Program of Dialysis (CAPD).  He had already been evaluated 
for kidney transplantation at the University of California at 
San Francisco (UCSF).

The veteran had an indwelling peritoneal shunt placed in 
January 1994.  Since then, he has primarily been using VA 
contract care including renal replacement therapy for end 
stage renal failure.  His VA and private laboratory findings 
show recurrent problems to include periodic increased 
creatinine and a certain lack of stability of a number of 
other laboratory values.  

The veteran undergoes continuous ambulatory peritoneal home 
dialysis four times a day, which is documented by various 
private physician's statements, including from J.C.D., M.D., 
a Fresno nephrology expert who has been involved in his 
ongoing care.  

Similar verification has come from officials of the San 
Joaquin Valley Dialysis Center dated in January 1995 to the 
effect that the veteran is a patient at their facility.  The 
statement shows that the veteran has end-stage renal disease 
secondary to focal segmental glomerulosclerosis and has been 
on dialysis since January 10, 1994.  This treatment was said 
to be permanent unless he received a kidney transplant, as he 
has no significant residual renal function.  He was said to 
be on the kidney transplant list at UCSF.   

Another statement was received from J.C.D., M.D., in November 
1995, to the effect that the veteran required surgery on 
August 18, 1995, to correct a leaking peritoneal catheter.  
The physician noted that due to the leakage, the veteran was 
being under-dialyzed and needed the surgery as soon as 
possible.

A hospital report is of record dated August 18, 1995, from 
the St. Agnes Medical Center due to a malfunction in the CAPD 
catheter with extravasation of dialysate into the 
subcutaneous tissues.  The veteran underwent outpatient 
surgery and was reported to have tolerated the revision of 
the peritoneal dialysis catheter procedure well.  He was 
moved to the recovery room in satisfactory condition.  The 
post-operative diagnosis was end stage renal disease 
secondary to glomerulosclerosis on peritoneal dialysis.

A VA Form 119 is of record noting that a VA physician had 
been contacted and verified that revision of a peritoneal 
dialysis catheter could have been performed at the local VA 
facility.  The nature of the physician's familiarities with 
the veteran's specific history or clinical situation and/or 
any of the other circumstances of the case are not 
identified.  

In February 1996, the veterans private physician submitted 
another statement commenting that the veteran had been 
referred to another physician for the latter to do surgery on 
an urgent basis to correct a peritoneal leak.  Furthermore, 
the physician stated that "the procedure was urgent to 
continue dialysis and sustain the veterans life".

A statement, dated in May 1996, from J.A.S., M.D., the 
physician who performed the surgical procedure, noted that he 
had treated the veteran on several occasions for end-stage 
renal disease.  The veteran was noted to have had a 
peritoneal dialysis catheter initially placed by Dr. P.P.R..  
This had become infected and had to be replaced.  Dr. S 
stated that 

I replaced his peritoneal dialysis 
catheter and he developed a leak along 
the peritoneal dialysis catheter and 
fluid that was being placed in the 
peritoneal cavity for dialysis was 
leaking along the catheter.  He 
emergently needed that revision and, on 
8/18/95, he underwent revision of his 
peritoneal dialysis catheter at St. Agnes 
Medical Center.

I think it is important that I revised 
his peritoneal dialysis catheter, as I 
was the one who initially placed it with 
the Marlex mesh reinforcement patch, and 
it would have been difficult for someone 
else who had not placed the catheter with 
the mesh patch to revise this catheter.  
The office girls talked with (a VA 
employee at the time), and to the best of 
our recollection, she stated this would 
be covered by the VA Administration.

In any event I think that this should be 
covered.... 

A handwritten statement is added to the bottom of that letter 
to the effect that the VA employee named in the above cited 
correspondence was not a VA employee in August 1995.

Criteria

From the outset, the Board would note that it has clear 
jurisdictional authority within laws and regulations on the 
issue at hand.  See, i.e., 38 U.S.C.A. § 7104(a); 38 C.F.R. 
§ 20.101, and other guidelines as cited in Zimick v. West, 11 
Vet. App. 458 (1998); see also, Webb v. Brown, 7 Vet. App. 
122 (1994)].  

The Court has held that although the decision to authorize 
such non-VA care or not is discretional within VA and the 
Secretary under cited provisions, that the right of a veteran 
to appeal thereon is basic.  See Zimick at 48.

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which are 
especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible. 38 
U.S.C.A. § 1703 (West 1991).  

There are, however, regulatory criteria that permit VA to 
assume financial responsibility for medical expenses incurred 
by veterans at private medical facilities under certain 
circumstances.

It is noteworthy that the Court has also held that the 
Secretary's authority to contract with private agencies or 
persons (i.e., hospitals) for such necessary services is 
broad under 38 U.S.C.A. § 513.  See Zimick, supra, at 51.  As 
identified by the Court, the standard used to assess whether 
the Secretary's discretion to authorize or not was used 
judiciously in any given case is whether it was "arbitrary, 
capricious, an abuse of discretion or not otherwise in 
accordance with law".  See Malone v. Gober, 10 Vet. App. 539, 
543 (1997).

The provisions of 38 U.S.C.A. § 1703, as also further 
implemented in 38 C.F.R. §§ 17.52, 17.53, 17.54, etc., 
provide for hospital care and medical services in non-VA 
facilities under certain circumstances.  Such care must be 
authorized in advance.  

However, there are totally separate provisions available for 
circumstances when there is no prior authorization or it has 
not been requested, and reimbursement of the expenses of such 
care is requested, as in this case.  

Veterans entitled to hospital care or medical services may be 
reimbursed (or payment made, under specific circumstances on 
their behalf to another facility, etc.), under certain 
circumstances for the reasonable value of such care or 
services for which such veterans have made payment from 
sources other than VA.  

The circumstances set forth under the law [38 U.S.C.A. § 1728 
(West 1991); 38 C.F.R. § 17.120 (1998)] are specific, and 
include the following:

(1)  Such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health;


(2)  Such care or services were rendered 
to a veteran in need thereof:

	(A) for an adjudicated service-
connected disability;

	(B) for a nonservice-connected 
disability associated with and held to be 
aggravating a service-connected 
disability;

	(C) for any disability of a veteran 
who has a total disability permanent in 
nature from a service-connected 
disability, or

	(D) for any illness, injury or 
dental condition in the case of a veteran 
who is 

(1) a participant in a vocational 
rehabilitation program; and 

(2) medically determined to have been in 
need of care or treatment to make 
possible such veterans entrance into a 
course of training, or prevent 
interruption of a course of training, or 
hasten the return to a course of training 
which was interrupted because of such 
illness, etc.; and

(3)  VA or other federal facilities were 
not feasibly available, and an attempt to 
use them beforehand would not have been 
reasonable, sound, wise or practical.  
(emphasis added)

The Court has also held that the law, with respect to 
reimbursement for unauthorized medical treatment requires 
that each criterion must be met to prevail in a claim for 
reimbursement.  See Hayes v. Brown, 6 Vet. App. 66 (1993), 
Parker v. Brown, 7 Vet. App. 116, 119 (1994).  

The Court has also described the various impacting factors 
which must be taken into account in a determination as to 
whether an attempt to use VA facilities would have been 
"reasonable, sound, wise or practical" as contemplated under 
the aforecited statute.  See Hennessey v. Brown, 7 Vet. App. 
143, 147 (1994); Cotton v. Brown, 7 Vet. App. 325, 328 
(1995).  

However, these and the other elements of medical emergency 
and feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration of 
reimbursement.  See, e.g., Malone v. Gober, 10 Vet. App. 539, 
543 (1997); Cotton v. Brown, op. cit.; Argo v. Derwinski, 2 
Vet. App. 509, 510 (1992).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See, i.e., 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

The Court has admonished VA not to substitute its judgment 
for that of a medical expert.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).

Analysis

Initially, the Board finds that the veterans claim for 
reimbursement for private hospitalization on August 18, 1995, 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

Given the circumstances and current data of record, the Board 
is satisfied that sufficient and adequate evidence is in the 
file for an equitable disposition of the case, and 
accordingly, VA has met its duty to assist.  Godwin v. 
Derwinski, 1 Vet. App. 419 (1991); White v. Derwinski, 1 Vet. 
App. 519 (1991).

With regard to unauthorized medical expense cases, the Board 
would note from the start that the Court had directly 
addressed reimbursement cases from the standpoint that while 
all facets of the criteria must be met, that nonetheless, the 
criteria are cumulative in nature.  See Malone v. Gober, Argo 
v. Derwinski, and Cotton v. Brown cases, op. cit.

Moreover, the Board is also both cognizant and mindful of the 
fact that the Court has clearly held in Malone that the Board 
has both an affirmative mandate and concomitant authority to 
reach some sort of an equitable accommodation in situations 
such as this.  

Thus, since the veteran meets all other requirements, there 
are basically only two final questions to be resolved, 
namely, was his situation an emergency, and was there a 
reasonably feasible VA facility which could handle the 
medical question as contemplated within the scope of 
pertinent regulatory guidelines.

The first issue to be resolved is whether the herein 
concerned circumstances constituted an emergency.  The Board 
finds that there is every reasonable basis for finding in the 
affirmative.  

The factual data in this case are fairly straight-forward.  

As noted in the abovecited evidence when compared with 
pertinent regulations, although there is some apparent 
disagreement or confusion over whether there was or was not 
prior contact and/or the nature of any understanding as to VA 
payment of the cost of the August 18, 1995 private outpatient 
surgical procedure, in any event, such is irrelevant to the 
equitable solution of the issue at hand.  

The veteran's end-stage renal failure has placed him in a 
tenuous clinical state of health and well-being for some 
time.  After selecting a particular therapeutic regimen, 
specifically, the CAPD, in January 1994, he has 
undergone/performed a four-times per day dialysis program at 
home.  Naturally, that particular therapeutic regimen, 
undertaken pending his being given a kidney transplant, 
requires an indwelling peritoneal catheter.  It seems almost 
fatuous to state that the continuous, fastidious, and optimal 
functioning of this catheter has become the veritable life-
line to the veteran's existence and well being. 

Infection or any other blockage or implemental damage or 
deterioration to the catheter through and by which his kidney 
waste materials are cleansed and purified throughout his 
system becomes a particularly heinous and a peculiarly 
immediate threat in a situation such as this where a veteran 
is so totally dependent upon a mechanical means of 
maintaining health and life.

That is because the veteran's service-connected now end-stage 
renal disease has rendered him without viable renal function.  
Thus, according to numerous medical experts, including 
several nephrological experts mentioned above who have had 
him under contract care for some years, he has had to become 
totally dependent on a therapeutic regimen of considerable 
specificity. 

Thus, whether the situation herein where the veteran's sole 
life-line, his peritoneal indwelling catheter became 
infected, was replaced, and then developed a leak, required 
swift and specific "fixing" as would reflect an emergency 
appears to be fully and definitively answered in the 
affirmative.  His physician has provided credible opinion to 
the effect that the leak had already caused diminished 
dialyzation which brings to mind a startling immediacy. 

That this was an emergency was the unanimous and concisely 
stated determination of his treating physicians, with whom he 
has had the greatest ongoing contact, and who know his 
situation better than anyone else.  Pursuant to Colvin and 
other Court holdings, VA is precluded from second guessing 
such a determination that it was an "emergency".

Thus is raised the final hurdle, namely, whether VA care was 
"feasibly" available.  As noted above, the Court has pointed 
out the importance in such a consideration as to the overall 
soundness, wiseness, practicality and reasonableness of the 
action contemplated.  

On the one hand, there is of record a statement by a VA 
physician who may or may not have been in any way cognizant 
of the veteran's factual situation, to the effect that 
revision of peritoneal dialysis catheter "could" have been 
performed at the local VA facility.  As concisely stated by 
Dr. M, this was not the usual case of a mere revision of a 
catheter, but one which involved a Marlex mesh reinforcement 
patch.  Dr. M has also opined that it would have been 
difficult for someone else unfamiliar with the exact clinical 
situation to have effectuated such a revision, unlike himself 
who had inserted it in the first place.  The tenets of Colvin 
and other cases preclude VA from second-guessing such an 
assessment which is by all standards quite credible and 
reasonable in nature.  And the singular opinion to the 
contrary is neither based on the specifics of the case nor 
shown to have been provided with all the factual data 
required for a credible assessment. 

The Board finds that the veteran's precarious health 
situation and the aggregate circumstances of the case 
rendered the outpatient surgery on August 18, 1995 at St. 
Agnes Medical Center emergent in nature, and that no 
comparable care was reasonably feasible at a VA facility.  A 
review of the episodic circumstances reflects that to hold 
otherwise would be irresponsible and contrary to responsible 
precautions and protections necessary to maintain the 
veteran's health and life.   

It must be made clear that the veteran himself, who was in a 
critical health situation and probably well aware of it, was 
certainly not in any position to contradict or overrule his 
physician who clearly felt that the catheter revision 
procedure and other care needed to be done at St. Agnes, by a 
specific physician, and right then.  Under regulatory 
guidelines and Court mandates, it would be unconscionable to 
penalize him further.



By any definition, whether objective or subjective in nature, 
the Board finds that the veterans care on August 18, 1995 at 
St. Agnes Medical Center must be considered reasonable and 
clearly within the contextual definition of an "emergency".  
There is no sound basis for concluding that the veteran 
should have been expected to go to VA for such care or that 
such was in any other way responsible or feasible.  

This conclusion is entirely consistent with the Court's 
admonitions to look for and find an equitable, infinitely 
responsible, accommodation for the seriously ill and badly 
disabled veteran's problems and is in concert with both the 
spirit and letter of the pertinent regulations relating 
thereto.  

Accordingly, VA is obligated to provide payment for or 
reimburse medical expenses incurred in connection with the 
veteran's unauthorized private medical care at a private 
facility, the St. Agnes Medical Center, for August 18, 1995, 
pursuant to the provisions of 38 U.S.C.A. § 1728.


ORDER

Reimbursement of or payment for the expenses associated with 
a period of unauthorized hospitalization at St. Agnes Medical 
Center on August 18, 1995, is granted, subject to the 
regulations pertaining to the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
